                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON



RICHARD W.,1                                                            Case No. 6:18-cv-01830-JR
               Plaintiff,
                                                                           OPINION AND ORDER
                             v.

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

             Defendant.
_________________________________

RUSSO, Magistrate Judge:

       Plaintiff Richard W. brings this action for judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for Title II Disability

Insurance Benefits. All parties have consented to allow a Magistrate Judge enter final orders and

judgment in this case in accordance with Fed. R. Civ. P. 73 and U.S.C. § 636(c). For the reasons

set forth below, the Commissioner’s decision is reversed, and this case is remanded for further

proceedings.


1
 In the interest of privacy, this opinion uses only the first name and initial of the last name of the
non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.
Page 1 – OPINION AND ORDER
                                         BACKGROUND

       Born in 1964, plaintiff alleges disability beginning December 9, 2013, due to chronic

fatigue syndrome, chronic pain, severe sleep apnea, fatty liver disease, asthma, depression,

fibromyalgia, and headaches. Tr. 72, 104. On June 28, 2017, a hearing was held before an

Administrative Law Judge (“ALJ”), wherein plaintiff was represented by counsel and testified, as

did a vocational expert (“VE”). Tr. 43-71. On September 19, 2017, the ALJ issued a decision

finding plaintiff not disabled. Tr. 12-26. After the Appeals Council denied his timely request for

review, plaintiff filed a complaint in this Court. Tr. 1-5.

                                      THE ALJ’S FINDINGS

       At step one of the five step sequential evaluation process, the ALJ found that plaintiff had

not engaged in substantial gainful activity between December 9, 2013, alleged onset date, and

December 31, 2018, the date last insured. Tr. 17. At step two, the ALJ determined the following

impairments were medically determinable and severe: “bilateral shoulder degenerative joint

disease; obesity; obstructive sleep apnea; somatic symptom disorder; major depressive disorder;

borderline personality disorder; and fibromyalgia.” Id. At step three, the ALJ found plaintiff’s

impairments, whether considered alone or in combination, did not meet or equal the requirements

of a listed impairment. Tr. 18.

       Because plaintiff did not establish presumptive disability at step three, the ALJ continued

to evaluate how plaintiff’s impairments affected his ability to work. The ALJ resolved that plaintiff

had the residual functional capacity (“RFC”) to perform light work as defined by 20 C.F.R §

404.1567(b) except:

       he can occasionally reach overhead bilaterally; he can occasionally climb ramps
       and stairs, but never climb ladders, ropes, or scaffolds; he can never operate a motor
       vehicle for commercial purposes; he is limited to simple, routine tasks; he is limited
       to simple work-related decisions; he can occasionally respond appropriately to

Page 2 – OPINION AND ORDER
          supervisors, coworkers, and the public; the claimant’s time off task can be
          accommodated by normal breaks.

Tr. 19.

          At step four, the ALJ determined plaintiff was unable to perform any past relevant work.

Tr. 25. At step five, the ALJ concluded, based on the VE’s testimony, that plaintiff could perform

a significant number of jobs in the national economy despite his impairments, such as photocopy

machine operator, collator operator, and marker. Tr. 25-26. Accordingly, the ALJ concluded

plaintiff was not disabled. Tr. 26.

                                            DISCUSSION

          Plaintiff argues that the ALJ erred by discounting the following evidence: (1) his testimony;

(2) the lay testimony; and (3) the opinions of primary care physician Hsiang-Sen Yeh, M.D., and

mental health counselor Nicholas La Barre.

I.        Plaintiff’s Testimony

          Plaintiff argues the ALJ erred by failing to give legally sufficient reasons to reject his

testimony concerning the extent of his impairments. When a claimant has medically documented

impairments that could reasonably be expected to produce some degree of the symptoms

complained of, and the record contains no affirmative evidence of malingering, “the ALJ can reject

the claimant’s testimony about the severity of . . . symptoms only by offering specific, clear, and

convincing reasons for doing so.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (internal

citation omitted). A general assertion the claimant is not credible is insufficient; the ALJ must

“state which. . . testimony is not credible and what evidence suggest the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily




Page 3 – OPINION AND ORDER
discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal

citation omitted).

       Thus, in formulating the RFC, the ALJ is not tasked with “examining an individual’s

character” or propensity for truthfulness, and instead assesses whether claimant’s subjective

symptom statements are consistent with the record as a whole. SSR 16-3p, available at 2016 WL

1119029. If the ALJ’s finding regarding the claimant’s subjective symptom testimony is

“supported by substantial evidence in the record, [the court] may not engage in second-guessing.”

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (internal citation omitted).

       At the hearing, plaintiff testified he was unable to work due to severe migraines, impaired

memory, failing joints, and “chronic fatigue, fibromyalgia, chronic pain.” Tr. 52-54. Plaintiff

testified further that his daily activities are limited; if he does not wake up with excess fatigue,

migraines, and flu-like symptoms, “he tr[ies] to do whatever I can.” Tr. 54-55. On good days this

includes walking his dog around the block with stops for rest, putting dishes in the dishwasher and

clothes in the washing machine, and occasionally vacuuming the lower level. Tr. 55-57. Plaintiff

noted he calls himself the “half an hour man” because he can engage in activities or sit for less

than 30 minutes prior to the onset of spasms which require him to lay down. Tr. 57, 60-61.

       During the day, plaintiff stated he is “always laying down” and the pain is constant. Tr. 59.

For example, if he goes on a walk, he must stretch out on the couch for a couple of hours afterwards

to ameliorate his elevated pain levels. Tr. 56. He also discussed the need to lay on his left side on

the couch during the day to alleviate pain from his right side that develops overnight. Tr. 58-59.

Every two weeks, plaintiff goes grocery shopping with his mother in law so she can assist with

bagging items, loading them into the car, and taking them into his home. Id. Plaintiff testified this

activity causes him to be “down for the count” the following day. Tr. 60.



Page 4 – OPINION AND ORDER
       After summarizing his hearing testimony, the ALJ determined that plaintiff’s medically

determinable impairments could reasonably be expected to produce some degree of symptoms, but

his “statements concerning the intensity, persistence and limiting effect of these symptoms are not

entirely consistent with the medical record and other evidence in the record for reasons explained

in this decision.” Tr. 18-20. Specifically, the ALJ cited to plaintiff’s daily activities and the

objective medical evidence. Tr. 20-21.

       Notably, the ALJ found that plaintiff’s “allegations of disabling symptoms are inconsistent

with his daily activities.” Tr. 21. An ALJ may discredit a claimant’s testimony when he or she

reports activities that “are transferable to a work setting” or “contradict claims of a totally

debilitating impairment,” even if “those activities suggest some difficulty functioning.” Molina v.

Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (citations omitted).

       Substantial evidence supports the ALJ’s findings in the case at bar. As the ALJ denoted,

plaintiff reported activities to his providers that are in excess of his testimony at the hearing. For

instance, the record reflects that plaintiff completed yard work (including working with tree limbs

and a leaf blower), traveled intermittently to Grants Pass, walked daily in 2015 and on a weekly

basis thereafter, attended a music event, and participated in tai chi and water aerobics. Tr. 290,

297, 309, 332, 334, 457, 496, 535, 545, 566. Plaintiff also indicated that he felt better with

increased physical activities. Tr. 435. Finally, plaintiff reported going out of town twice for work.2

Tr. 325, 327. As the ALJ reasonably concluded, this evidence undermines plaintiff’s testimony

that he is exceedingly physically limited even on good days.




2
 Plaintiff authored a letter to the Appeals Council in October 2017 explaining that he has not
worked since 2013 and only told his doctor he was working out of town to get an early refill of his
narcotic pain medications. Tr. 268-69.
Page 5 – OPINION AND ORDER
         The ALJ also resolved that “the objective medical evidence does not support the claimant’s

allegations of a disabling level of functioning.” Tr. 20. In support, the ALJ cited to portions of the

record where plaintiff was not compliant with mental health medication and treatment, but upon

becoming compliant, experienced improvement. Id. An ALJ may rely on a claimant’s unexplained

or inadequately explained failure to follow treatment recommendations in evaluating testimony

regarding the intensity and persistence of symptoms. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.

1989).

         As of January 2014, plaintiff was not taking antidepressants and his depression was

“uncontrolled due to noncompliance.” Tr. 335-336. A subsequent chart note indicates he was

“much better by getting back to medicine.” Tr 331. His antidepressant was later increased, and

plaintiff commented that his depressive disorder was “much improved and [he] has been able to

work.” Tr. 325, 327-28. His provider rated his depression as controlled on his current medication

shortly thereafter. Tr. 316.

         In November 2015, plaintiff’s doctor recommended counseling. Tr. 472. Although plaintiff

agreed he needed counseling, he did not obtain any services until August 2016, when he began

treatment with Mr. LaBarre. Tr. 494, 497. After attending counseling regularly, plaintiff noted in

November 2016 that he “feels more relaxed and less anxious with counseling and he likes the

service.” Tr. 504.

         Regarding physical symptoms, the ALJ noted several instances in the record where plaintiff

reported good pain control with his then current medication regime, which allowed plaintiff to

complete his daily activities. Tr. 291, 304, 325, 336, 478, 482, 486, 490, 511.

         Therefore, the ALJ provided clear and convincing reasons, supported by substantial

evidence, for rejecting plaintiff’s testimony concerning the extent of his impairments. The ALJ’s



Page 6 – OPINION AND ORDER
evaluation of plaintiff’s testimony is affirmed.

II.    Lay Witness Testimony

       Plaintiff contends the ALJ erred in crediting but not incorporating the lay witness testimony

of Rick M., a friend, and Anthony H., a handyman and former coworker.3 The ALJ must take into

account lay witness testimony as to the severity of a plaintiff’s symptoms. Nguyen v. Charter, 100

F.3d 1462, 1467 (9th Cir. 1996). The ALJ may discount lay witness testimony by providing

“reasons that are germane to each witness.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

       In May 2017, Rick M. completed a written statement indicating plaintiff “just doesn’t feel

well enough to do even the simplest activities.” Tr. 255. Also in May 2017, Anthony H. wrote a

statement on behalf of plaintiff’s claim. Tr. 258. Anthony H. detailed working with plaintiff at

Western Pneumatics and discussed his current perception of plaintiff’s daily life: “he doesn’t leave

his home, he is usually always laying down on the couch, he is in pain sometimes mild to severe,

he has problems bending over, and lifting things up, and always seems exhausted, these are things

I witnessed when I’m around him.” Id.

       The ALJ gave “little weight” to the third-party statements because they were inconsistent

with the record and did not provide specific quantifiable functional limitations. Tr. 24. Even

assuming the ALJ erred in addressing the lay testimony, such error was harmless. See Molina v.

Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012) (“[A]n ALJ’s [error in assessing] lay witness

testimony is harmless where the same evidence that the ALJ referred to in discrediting the

claimant’s claims also discredits the lay witness’s claims.”) (citation and internal quotations

omitted). The testimony of Rick M. and Anthony H. is substantively similar to plaintiff’s



3
  In the ALJ’s opinion and defendant’s brief, Anthony H. is referred to as “Dr. H.” Tr. 24. There
is no evidence this is the correct designation, so the Court omits the title here.

Page 7 – OPINION AND ORDER
subjective symptom statements. Compare Tr. 57, 59-61 with Tr. 181-82, 525, 528. As discussed

above, the ALJ provided clear and convincing reasons, supported by substantial evidence, to reject

plaintiff’s testimony and these reasons are equally applicable to the lay witness statements.

Critically, plaintiff’s daily activities and medical records undermine both his own and the lay

witness testimony. See Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)

(rejecting lay testimony on same basis as the claimant’s discredited subjective reports); see also

Molina, 674 F.3d at 1122. Thus, reversal is not warranted in regard to this issue.

III.   Medical Opinion Evidence

       Plaintiff asserts the ALJ erred by failing to provide legally sufficient reasons to discount

the medical opinions of Dr. Yeh and Mr. LaBarre.4 There are three types of physician opinions in

Social Security cases: those from treating, examining, and non-examining doctors. Lester v.

Chater, 81 F.3d 821, 830 (9th Cir. 1995). The opinions of treating physicians are generally

accorded greater weight than the opinions of non-treating physicians. Id. To reject the

uncontroverted opinion of a treating or examining doctor, the ALJ must present clear and

convincing reasons, supported by substantial evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1218

(9th Cir. 2005) (citation omitted). If a treating or examining doctor’s opinion is contradicted by

another doctor’s opinion, it may be rejected by specific and legitimate reasons, supported by

substantial evidence. Id.




4
  As addressed in greater detail below, because Mr. LaBarre “was working closely with, and under
the supervision of” Steven Rolnick, Ph.D., at all relevant times, his opinion it that of an “acceptable
medical source.” Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1234 (9th Cir. 2011).

Page 8 – OPINION AND ORDER
       A.      Dr. Yeh

       Plaintiff initiated care with Dr. Yeh in January 2014 for treatment of chronic pain, chronic

fatigue, obesity, depression, obstructive sleep apnea, somatic symptom disorder, and fibromyalgia.

Tr. 32, 288-339, 425-58, 472-518. Plaintiff saw Dr. Yeh approximately once a month. Id.

       In December 2015, Dr. Yeh completed a “Physical Residual Functional Capacity

Assessment” in support of plaintiff’s disability claim. Tr. 463-70.5 Dr. Yeh opined that plaintiff

could: frequently lift/carry ten pounds; occasionally climb ramps and stairs, stoop, kneel, crouch,

and crawl; never balance; push and/or pull (including operation of hand and/or foot controls) on a

limited basis in both the upper and lower extremities; stand and/or walk for less than two hours

total in an eight-hour workday; and sit for less than six hours total in an eight-hour workday. Tr.

464-65. The doctor indicated that plaintiff’s “diffuse pain in muscles and joints [caused his] limited

capability.” Tr. 465. Specifically, Dr. Yeh attributed the aforementioned functional restrictions to

plaintiff’s “significant chronic diffuse pain” that would “cause intolerance of prolonged exertion

and has been in deconditioning.” Tr. 464.

       In May 2017, Dr. Yeh wrote a letter stating plaintiff “has been under my care for years”

and that “his physical capability has been much limited by chronic diffuse pain compounded by

fatigue.” Tr. 591.




5
  Dr. Yeh also completed a “Mental Residual Functional Capacity Assessment.” Tr. 459-62. The
ALJ rejected that assessment because, in relevant part, it was outside of Dr. Yeh’s specialty and
he offered no explanation for his opinion. Tr. 22. These are legally sufficient reasons, supported
by substantial evidence. 20 C.F.R. § 404.1527(c)(5); Bray v. Comm’r of Soc. Sec. Admin., 554
F.3d 1219, 1228 (9th Cir. 2009). Namely, Dr. Yeh is plaintiff’s primary care doctor and although
he treated the plaintiff in a holistic manner, he is not a mental health practitioner or specialist in
that area. He also did not provide any mental health treatment to plaintiff beyond medication
management. Tr. 296. In addition, Dr. Yeh stated that he would defer to a psychologist regarding
plaintiff’s depression. Id.

Page 9 – OPINION AND ORDER
       The ALJ assigned Dr. Yeh’s opinion “partial weight” because it was not consistent with

the record as a whole, he lacked program knowledge and offered vague limitations, and his opinion

was based on information provided by plaintiff. Tr. 22.

       Turning to the first rationale, an ALJ may discredit a physician’s opinion when that opinion

is incongruent with the record as a whole. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

2008). However, both Dr. Yeh’s chart notes and the other medical evidence indicates plaintiff is

functionally limited by his pain, which he consistently reported. See, e.g., Tr. 290, 293, 297, 300,

313, 314, 316, 327, 332, 435, 444. Thus, although the ALJ invokes inconsistency between Dr.

Yeh’s physical RFC and the record, he does not provide substantial evidence.

       Next, the ALJ cites to Dr. Yeh’s lack of program knowledge, but this is not a legally

sufficient reason. See Samples v. Colvin, 103 F.Supp.3d 1227, 1233 (D. Or. 2015) (“The

assertions by the ALJ that a [non-examining doctor] is impartial and has knowledge of the Social

Security rules are neither legitimate nor clear and convincing reasons regarding why the ALJ

should give the [non-examining doctor] substantial weight over [a treating physician].”) Dr. Yeh

treated plaintiff for several years where he met with plaintiff in person to discuss his medical

conditions and observe his behaviors. Tr. 292, 296, 299, 302, 304, 307, 315, 326, 329. As

plaintiff’s treating physician, Dr. Yeh’s lack of “program knowledge” is irrelevant. See Lester, 81

F.3d at 832 (in determining whether a claimant is disabled, an examining doctor’s findings are

entitled to no less weight when procured by claimant than when they are obtained by the

Commissioner).

       The ALJ also found that Dr. Yeh did not offer specific, quantifiable limitations, describing

his report as “equivocal.” Tr. 22-23. Yet an independent review of Dr. Yeh’s 2015 opinion reveals




Page 10 – OPINION AND ORDER
numerous concrete functional limitations that the ALJ was required to address. See, e.g., Tr. 463-

65.

         Finally, the ALJ rejected Dr. Yeh’s opinion based on plaintiff’s self-reports. Tr. 22-23. The

ALJ specifically cited to Dr. Yeh’s statement that “plaintiff is fairly disabled, but I cannot say

more than I can find in the image studies and examination I found.” Id. An ALJ may reject a

treating physician’s opinion if that the opinion is premised largely on a claimant’s subjective

complaints, which the ALJ had properly discredited. Batson v. Comm’r of Soc. Sec. Admin., 359

F.3d 1190, 1195 (9th Cir. 2004). However, “[a]n ALJ does not provide clear and convincing

reasons for rejecting an examining physician’s opinion by questioning the credibility of the

patient’s complaints where the doctor does not discredit those complaints and supports his ultimate

opinion with his own observations.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1199 (9th Cir.

2008).

         Here, Dr. Yeh did not call plaintiff’s credibility into question or discredit his complaints,

and the record is replete with objective evidence to support Dr. Yeh’s opinion. See, e.g., Tr. 291,

293, 313, 444, 449, 472, 508. For instance, during Dr. Yeh’s examinations, plaintiff was positive

for tenderness, fatigue, myalgias, arthralgias, sleep disturbance, continuing body wide tenderness,

and dysphoric mood on multiple occasions. Tr. 291, 298, 301, 307, 309, 314, 317, 318, 328, 331,

332, 335, 428, 447, 453. Image studies performed indicated generalized abdominal and pelvic

pain. Tr. 337.

         Thus, the ALJ committed harmful error by failing to provide a legally sufficient reason,

supported by substantial evidence, for discounting Dr. Yeh’s physical functional restrictions. See

Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006) (only mistakes that are




Page 11 – OPINION AND ORDER
“nonprejudicial to the claimant or irrelevant to the ALJ’s ultimate disability conclusion” are

harmless). The ALJ’s decision is reversed as to this issue.

       B.      Therapist La Barre

       Beginning in August 2016, plaintiff was treated by Mr. La Barre, who was working under

the immediate supervision of Dr. Rolnick. Tr. 525. Plaintiff received counseling from Mr. LaBarre

approximately every ten days until April 2017. Tr. 519-86.

       At the Initial Mental Health Assessment, Mr. LaBarre and Dr. Rolnick diagnosed plaintiff

with “Major depression, chronic” and “pain disorder with psychological factors.” Tr. 523. It was

also noted that plaintiff was “tense,” “tearful,” and “wished [he] would just not wake one day.” Id.

Plaintiff “stood up to relieve pain” and reported pain levels of seven to eight out of ten, with ten

being “suicide intensity.” Tr. 524.

       In May 2017, Mr. LaBarre completed a mental RFC in support of plaintiff’s disability

claim that was co-signed by Dr. Rolnick. Tr. 588. Mr. LaBarre opined that plaintiff had severe

limitations in his ability to: understand and remember detailed instructions, carry out detailed

instructions, maintain attention and concentration for extended periods, perform activities within

a schedule, maintain regular attendance, be punctual within customary tolerances, sustain an

ordinary routine without special supervision, complete a normal workday and workweek without

interruptions from psychologically based symptoms, and perform at a consistent pace without an

unreasonable number and length of rest periods. Tr. 588-89. Mr. LaBarre noted that his assessment

was based on plaintiff’s “behavior in counseling session and his self-report.” Tr. 590.

       The ALJ assigned Mr. LaBarre’s opinion “little weight” because “he lacks program

knowledge and offered no specific objective findings to support his opinion,” and plaintiff’s

mental status “did not reflect the level of dysfunction noted in the form.” Tr. 23.



Page 12 – OPINION AND ORDER
       Initially, as discussed previously, Mr. LaBarre’s purported lack of program knowledge is

not a legally sufficient reason.

               Further, contrary to the ALJ’s assertion, Mr. LaBarre’s opinion is supported by

objective findings that reflect a significant level of impairment. Mr. LaBarre’s counseling sessions

with plaintiff documented myriad clinical findings and mental health symptoms. See Garrison v.

Colvin, 759 F.3d 995, 1013 (9th Cir. 2014) (a check-box questionnaire “based on significant

experience . . . and supported by numerous records is entitled to weight”). For example, Mr.

LaBarre’s notes reflect problems relating to memory, concentration, depression, and plaintiff’s

overall ability to manage his symptoms. Tr. 519-86. Indeed, plaintiff reported: feeling mentally

blocked, losing his train of thought, “difficulty keeping track of what he is doing,” “brain fog,”

“[my] mind isn’t functioning right,” and “struggl[ing] with memory.” Tr. 526, 537, 555, 560, 582.

Mr. LaBarre’s clinical observations reflect that plaintiff periodically struggled with hygiene issues

and his judgment was, at best, “fair” or “limited.” Tr. 553, 519-86. Plaintiff was also observed to

be tense, tearful, aggressive, fidgety, restless, and irritable, and he struggled with boundary

violations. Tr. 523, 526, 529, 530, 537, 543, 545, 548, 553, 555. Although there were periods

where plaintiff experienced “slight” improvements, many such periods were followed by instances

of suicidal ideation. Tr. 523, 545, 560, 563, 579. There were likewise periods of regression, such

as December 2016 where plaintiff stated this was the “worst he has ever felt.” Tr. 553. In total the

observations of Mr. LaBarre support the level of dysfunction asserted.

       In addition, subjective reports are considered valid evidence in the realm of mental health

source assessment. See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (“the rule allowing

an ALJ to reject opinions based on self-reports does not apply in the same manner to opinions




Page 13 – OPINION AND ORDER
regarding mental illness” because psychiatric evaluations and diagnoses “will always depend in

part on the patient’s self-report . . . such is the nature of psychiatry”) (internal citation omitted).

        Thus, the ALJ committed harmful error by failing to provide legally sufficient reasons

supported by substantial evidence for rejecting Mr. LaBarre’s opinion. The ALJ’s evaluation of

Mr. LaBarre’s opinion is reversed.

IV.     Remedy

        The decision whether to remand for further proceedings or for the immediate payment of

benefits falls within the court’s discretion. Harman v. Apfel, 211 F.3d 1172, 1176-78 (9th Cir.

2000). The issue turns on the utility of further proceedings. A remand for an award of benefits is

appropriate when no useful purpose would be served by further administrative proceedings or

when the record has been fully developed and the evidence is insufficient to support the

Commissioner’s decision. Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100

(9th Cir. 2014) (except in “rare circumstances,” the proper remedy upon a finding of harmful legal

error is to remand for further administrative proceedings). The court nevertheless may not award

benefits punitively. Strauss v. Comm’r of the Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th

Cir. 2011); see also Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015) (summarizing the

standard for determining the proper remedy).

        As discussed herein, the ALJ erred in evaluating the opinions of Dr. Yeh and Mr. LaBarre.

The record before this court is nonetheless ambiguous concerning the extent of plaintiff’s

impairments.

        The record reflects that plaintiff had a long relationship with opioids and was considered

dependent in August 2015 upon visiting the Corvallis Pain Clinic. Tr. 402. Dr. Yeh also recognized

plaintiff had been “off and on opioids for 25 years and on continuous opioids for ~ the past 10



Page 14 – OPINION AND ORDER
years and is primarily dependent on chemical coping.” Tr. 429. The ALJ acknowledged Dr. Yeh’s

opioid dependence diagnosis without discussing the possible impact it could have on plaintiff’s

functioning and testimony. Tr. 22. Indeed, plaintiff was heavily medicated during the majority of

the adjudication period, taking numerous narcotic pain medications in combination with nine other

daily medications for a variety of conditions or symptoms. Tr. 405. Although some of plaintiff’s

allegedly disabling conditions improved during 2014-2015 at the peak of his drug use, others

worsened or persisted. Tr. 298, 307, 314, 328, 331.

       Significantly, the ALJ wholly failed to distinguish between the period where plaintiff was

dependent on or habitually using opioids, and the period after when he had stabilized with

Suboxone in October 2015. Tr. 408. Instead, the ALJ heavily relied on inconsistencies in the record

that coincided with plaintiff’s period of opioid abuse to discredit his hearing testimony. Tr. 20-21.

Yet the ALJ is required to consider the type, dosage, effectiveness, and side effects of any

medication plaintiff took or has taken to alleviate his pain or other symptoms in accordance with

20 C.F.R. § 416.929(c)(3)(iv).

       Given that the majority of the medical opinion evidence is from the period of plaintiff’s

opioid use and subsequent withdrawal, further proceedings are required to resolve this case. See

Treichler, 775 F.3d at 1099 (except in “rare circumstances,” the proper remedy upon finding of

harmful legal error is to remand for further administrative proceedings); see also Cowie v. Comm’r

Soc. Sec., 2017 WL 5894190, *7-8 (D. Or. Nov. 29, 2017) (reversing the ALJ’s decision and

remanding for further proceedings where the record was ambiguous “concerning the extent of

Cowie’s allegedly disabling physical impairments after she ceased drinking”). The remote date

last insured of December 31, 2018, coupled with the unclear impact of plaintiff’s narcotic usage,

indicates consultation with a medical expert is appropriate. Upon remand, the ALJ must reconsider



Page 15 – OPINION AND ORDER
the medical evidence, consult with a medical expert, and reformulate plaintiff’s RFC and obtain

additional VE testimony, if necessary.

                                         CONCLUSION

       For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

REMANDED for further proceedings.

       IT IS SO ORDERED.

       DATED this 25th day of October, 2019.




                                       /s/ Jolie A. Russo
                              _____________________________
                                        Jolie A. Russo
                                United States Magistrate Judge




Page 16 – OPINION AND ORDER
